Order entered July 21, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                No. 05-21-00173-CV

   TAMI DONALD, JERRY MOORE, AND SUMMIT SPRING WATER
                  COMPANY, INC., Appellants

                                        V.

               BMR DISTRIBUTING, INC., ET AL., Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-08127

                                     ORDER

      Before the Court is appellants’ July 19, 2021 unopposed third motion for

extension of time to file their brief. We GRANT the motion and ORDER the

brief be filed no later than August 23, 2021. Because the brief was first due May

24, 2021, we caution appellants that further extension requests will not be granted

absent exigent circumstances.


                                             /s/   KEN MOLBERG
                                                   JUSTICE